Citation Nr: 0019842	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
shell fragment wound of the left forearm, to include the 
residuals of a fracture of the left forearm.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In his March 1999 Substantive Appeal, the veteran requested a 
hearing before a member of the Board, to be conducted at the 
RO.  This hearing was scheduled for August 1999, and the 
veteran was notified of the scheduled hearing in a July 1999 
letter.  However, the veteran failed to report for his 
hearing, and he has not requested that the hearing be 
rescheduled.  Therefore, his appeal is ready for 
consideration by the Board.


FINDINGS OF FACT

1.  The veteran retains full range of motion of the left 
upper arm, without evidence of any functional limitation.  

2.  There is no evidence of a scar of the left forearm that 
is painful, superficial, tender, poorly nourished, or 
productive of repeated ulceration.  


CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
evaluation for a shell fragment wound of the left forearm, to 
include the residuals of a fracture of the left forearm, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, 4.118, Diagnostic Codes 
5206, 5207, 5208, 5212, 5213, 5215, 7803, 7804, 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the zero percent evaluation 
currently assigned to his service-connected disability of the 
left forearm is inadequate to reflect its current level of 
impairment.  He argues that he has pain in his left arm that 
comes and goes, and that he is unable to do any heavy 
lifting.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The record indicates that entitlement to service connection 
for a shell fragment wound of the left forearm was 
established in an August 1979 rating decision.  A zero 
percent evaluation was assigned for this disability.  
Following receipt of the veteran's June 1998 claim, a 
November 1998 rating decision expanded the diagnosis of the 
veteran's disability to include fracture of the left forearm.  
However, the evaluation of the veteran's disability remained 
zero percent.  

A review of the service medical records indicates that the 
veteran's shell fragment wound of the left forearm and 
fracture of the left forearm were the results of two separate 
injuries.  Records from April 1968 show that the veteran 
sustained a fragment wound of the left forearm.  The wound 
was cleaned and dressed. 

July 1968 records show that the veteran complained of pain 
and tenderness in the left forearm.  He was noted to have 
fallen from a truck the previous day.  An X-ray study 
revealed a fracture.  The remainder of the service medical 
records do not show any further treatment for the fracture, 
and it was not mentioned on the September 1968 discharge 
examination or the Report of Medical History obtained at that 
time.  

The initial post-service VA examination was conducted in 
December 1981.  This examination was negative for any 
residuals as a result of a shrapnel wound to the left 
forearm, or the fracture of the left forearm.  

The current medical evidence consists of the findings of a VA 
examination conducted in February 1999.  The veteran was 
noted to be right handed.  He reported a fracture of the left 
distal radius in 1968.  The veteran indicated that his arm 
had been placed in a cast.  He recovered from the fracture, 
and had experienced no further difficulties.  He stated that 
three years ago, he began to develop some left upper arm 
symptoms.  There was no history of a trauma.  He did have a 
history of a shrapnel wound to his left chest wall, but no 
shrapnel fragment wounds or bullet wounds to the left upper 
extremity.  On examination, there were no scars of the left 
upper extremity.  The range of motion of the elbow was normal 
from zero to 145 degrees, with forearm supination of 85 
degrees, and forearm pronation of 80 degrees.  Wrist 
dorsiflexion and palmar flexion were normal, as were wrist 
radial and ulnar deviation.  There was no tenderness to 
palpation along the ulnar or humoral shafts.  An X-ray 
examination of the left arm forearm was negative for acute 
fracture or bony change in the radius and ulna.  There was 
mild cortical thickening of distal radius, probably due to an 
old injury.  The examination report indicated that the 
fracture was well healed and in excellent position.  The 
impression was a history of left radial shaft fracture, 
treated with a cast, healed, asymptomatic, and recent onset 
of left upper arm pain.  The examiner added that there was no 
evidence of functional loss in the veteran's left upper 
extremity.  There were no effects of his condition on his 
usual occupation and daily activities.  He used no braces, 
and had not undergone further surgery or injury.  

The RO has evaluated the veteran's disability under the 
rating code for limitation of flexion of the forearm.  Under 
this rating code, when flexion is limited to 100 degrees for 
either the major (dominant) or minor (nondominant) arm, then 
a 10 percent rating is assigned.  Higher evaluations are also 
provided for greater limitation of flexion.  However, if 
flexion is limited to 110 degrees for either arm, than a zero 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  The rating code for limitation of 
extension of the forearm is also for consideration.  Under 
this rating code, a 10 percent evaluation may be assigned for 
either arm if there is limitation of extension to 45 degrees.  
Higher evaluations are provided for greater limitation of 
extension.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

After careful review of the veteran's contentions and the 
medical evidence, the Board finds that an increased 
(compensable) evaluation for the veteran's disability of the 
left forearm is not merited.  The February 1999 VA 
examination found that the veteran retains a full range of 
motion of his left arm, including complete flexion and 
extension.  Therefore, there is no basis for a compensable 
evaluation under the rating codes for limitation of flexion 
or extension of the forearm.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207, 5208.  Furthermore, the veteran retains 
normal supination and pronation of his left arm, and the 
range of motion of the wrists is normal.  Therefore, the 
rating codes pertaining to limitation of motion for these 
movements do not provide a basis for an increased 
(compensable) evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5213, 5215.  The rating code for impairment of the radius has 
also been reviewed, but the February 1999 examination found 
that the fracture was well healed and in excellent position.  
Therefore, there is no basis for a compensable evaluation due 
to malunion or nonunion of the radius.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212.  

The Board has considered entitlement to an increased 
evaluation under the provisions of 38 C.F.R. §§ 4.40 and 4.59 
on the basis of impairment due to pain, weakness, loss of 
coordination, and excess fatigability.  However, the February 
1999 examination indicates that the veteran's complaints were 
concerned with the upper arm.  The Board notes that his 
service connected disabilities are located in the forearm.  
The examination found that there was no tenderness of the 
left forearm.  At this juncture, the Board notes that the 
examination report notes that the veteran has a history of a 
fragment injury to his left chest wall.  However, the veteran 
is not service connected for any injury to the left upper arm 
or chest, and there is no indication of a fragment injury to 
the left chest in the service medical records.  The examiner 
stated that there was no evidence of any functional loss of 
the left upper extremity.  Therefore, there is no basis for 
an increased (compensable) evaluation under the provisions of 
38 C.F.R. §§ 4.40 and 4.59.  

Finally, the Board has also considered entitlement to an 
increased (compensable) evaluation for the residuals of the 
veteran's shell fragment wound to the left forearm under the 
rating code for scars.  However, the February 1999 
examination indicated that there were no scars of the left 
forearm, and the veteran has not complained of any 
ulcerating, superficial, or painful scars.  As noted above, 
the examiner found that there was no limitation of function 
of the left upper extremity.  Therefore, there is no basis 
for an increased (compensable) evaluation under the rating 
codes for scars.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).  

The Board finds that the evidence is not evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107.


ORDER

An increased (compensable) evaluation for a shell fragment 
wound of the left forearm, to include the residuals of a 
fracture of the left forearm, is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

